 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERARDO VILLASENOR,                               No. 2:16-cv-3044-JAM-CKD P
12                        Petitioner,
13            v.                                        ORDER
14    M. ELIOT SPEARMAN,
15                        Respondent.
16

17           Petitioner is a state inmate proceeding through counsel in this habeas corpus action filed

18   pursuant to 28 U.S.C. § 2254. Upon review of the parties’ briefs, the court hereby requests

19   supplemental briefing on the analytical framework for resolving claim one of the pending § 2254

20   petition for the reasons discussed herein.

21      I.         Factual and Procedural Background

22           Petitioner was convicted in the Sacramento Superior Court following two jury trials in

23   which he was convicted of two separate incidents of premeditated attempted murder with gun and

24   gang enhancements. ECF No. 1 at 2. He was sentenced to a total prison term of 50-life plus a

25   consecutive determinate term of 24 years and 8 months. ECF No. 1 at 2. At the time of the

26   shootings, petitioner was 17 years old. ECF No. 1-4 at 2 (direct appeal opinion).

27           On December 29, 2016 petitioner filed the pending habeas corpus application primarily

28   challenging the admission of petitioner’s confession at trial as a violation of his Fifth Amendment
                                                       1
 1   right to remain silent as well as his Sixth Amendment right to counsel.1 ECF No. 1. While the

 2   California Court of Appeal concluded that the admission of petitioner’s confession violated his

 3   rights under Miranda v. Arizona, 384 U.S. 436 (1966), it ultimately found that this error was

 4   harmless beyond a reasonable doubt. See ECF No. 1-4 at 3 (direct appeal opinion). Petitioner

 5   subsequently filed a state habeas corpus petition in the California Supreme Court raising the

 6   Miranda violation plus additional newly discovered evidence impeaching the prosecution’s main

 7   eyewitness to the first attempted murder conviction (“the Lopez shooting”). See ECF No. 1 at 3.

 8   The California Supreme Court issued a summary denial of this habeas petition on November 30,

 9   2016. Id.; see also Lodged Document No. 23.

10       II.       Federal Habeas Standard of Review

11             In order to be entitled to federal habeas relief, petitioner must first exhaust his state court

12   remedies. 28 U.S.C. § 2254(b)(1)(A). Furthermore, petitioner must affirmatively establish that

13   the state court decision resolving the claim on the merits “was contrary to, or involved an

14   unreasonable application of, clearly established Federal law, as determined by the Supreme Court

15   of the United States; or … resulted in a decision that was based on an unreasonable determination

16   of the facts in light of the evidence presented in the State court proceeding. 28 U.S.C. § 2254(d).

17             Before conducting the requisite § 2254(d) analysis of the constitutional issue raised by

18   petitioner, this court must determine what is the last reasoned state court opinion resolving this

19   claim for relief. Both parties in the pending action rely on the California Court of Appeal’s

20   decision as the last reasoned state court opinion resolving petitioner’s Miranda claim for relief.
21   See ECF No. 1-2 at 13; ECF No. 8 at 17. However, the Ylst look-through doctrine applies

22   “[w]here there has been one reasoned state judgment rejecting a federal claim, [and where] later

23   unexplained orders upholding that judgment or rejecting the same claim rest upon the same

24   ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). Here, the California Court of Appeal

25   was not reviewing the same Miranda claim as the California Supreme Court on habeas review. In

26   1
       Petitioner also alternatively raises an ineffective assistance of trial counsel claim based on
27   counsel’s failure to present relevant impeachment evidence of the prosecution’s main witness to
     the Lopez shooting. ECF No. 1 at 4. This impeachment evidence was not discovered until state
28   post-conviction proceedings.
                                                          2
 1   state habeas proceedings, the California Supreme Court reviewed the Miranda claim plus the

 2   additional impeachment evidence of the prosecution’s main witness. The California Court of

 3   Appeal reviewed the Miranda claim and conducted its harmless error analysis absent this new

 4   impeachment evidence. Thus, the Ylst look-through doctrine may not apply to petitioner’s

 5   Miranda claim.

 6           In 2011, the Supreme Court adopted a rebuttable presumption that a state court’s summary

 7   denial of a federal claim constitutes an adjudication on the merits that is entitled to deference

 8   under 28 U.S.C. § 2254(d). Harrington v. Richter, 562 U.S. 86 (2011). Since that time, the high

 9   court has repeatedly reversed habeas corpus decisions from the Ninth Circuit Court of Appeal that

10   have failed to apply this deferential standard of review to silent denials of relief issued by

11   California state courts. See Cullen v. Pinholster, 563 U.S. 170 (2011) (reversing the Ninth

12   Circuit’s en banc opinion finding California Supreme Court’s decision was contrary to or an

13   unreasonable application of federal law based on evidence first introduced in federal district

14   court); Johnson v. Williams, 133 S. Ct. 1088, 1091-92 (2013) (reversing the judgment of the

15   Ninth Circuit and concluding that petitioner’s Sixth Amendment jury trial claim “must be

16   presumed to have been adjudicated on the merits by the California courts, that this presumption

17   was not adequately rebutted, that the restrictive standard of review set out in § 2254(d)(2)

18   consequently applies, and that under that standard respondent is not entitled to habeas relief”);

19   Kernan v. Hinojosa, 136 S. Ct. 1603 (2016) (per curiam) (summarily reversing the Ninth Circuit’s

20   grant of habeas relief that concluded that the silent denial by the California Supreme Court was
21   not a decision “on the merits” entitled to AEDPA deference and applying Richter’s presumption

22   that a silent denial is a denial on the merits).

23           With this legal framework in mind, the parties are hereby ordered to submit supplemental

24   briefs on the application of the Richter presumption to petitioner’s first claim for relief in the

25   pending § 2254 petition. In so doing, the parties shall address how the AEDPA standard applies

26   if the silent denial from the California Supreme Court on habeas review constitutes the last
27   reasoned state court opinion for claim one.

28   /////
                                                         3
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Petitioner shall submit a supplemental brief on the issues identified herein within 21

 3                days from the date of this order.

 4           2. Respondent shall submit a supplemental brief 14 days after being served with

 5                petitioner’s brief.

 6           3. Petitioner may file a reply brief within 7 days of being served a copy of respondent’s

 7                supplemental brief.

 8           4. This case will be deemed submitted following the filing of the parties’ supplemental

 9                briefs.

10   Dated: September 13, 2019
                                                      _____________________________________
11
                                                      CAROLYN K. DELANEY
12                                                    UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18   12/vill3044.briefingschedule.docx

19

20
21

22

23

24

25

26
27

28
                                                       4
